Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
2.            This Office Action is responsive to the Amendment filed on 02/16/2022.  Claims 1-15 of which claims 1 and 8 are independent, were pending in this application and have been considered below.
(i) Specification objections are withdrawn because of amendments (comprising now canceled from the abstract).
(ii) Claims rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more is withdrawn because of amendment. (see Remark pages 8-9).
(iii) Claims rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are withdrawn because of amendments.

Allowable Subject Matter
3.         Claims 1-15 are allowed.

5.         Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

6.         The following is a statement of reasons for allowance: 
Regarding claims 1 and 8, the prior art of record, specifically Lindqvist et al (US 2012/0108194) (see IDs) teaches in fig. 1, [0034], mitigating interference for received signals in a communication system, Then, the estimated covariance matrix is adapted S40 by enhancing the diagonal elements of the estimated covariance matrix to provide an enhanced covariance matrix. The adaptation is performed in such a manner as to reduce the spread in the eigenvalues of the covariance matrix, and thereby improve the robustness of the covariance matrix. Finally, IRC and/or MRC is selectively utilized S50 to mitigate interference of the received signals, based on at least the channel estimate and on the enhanced covariance matrix. Thereby a received signal with improved quality or throughout on channels with considerable Doppler frequency is provided.
Shattil  (US 10637544)(see IDS) teaches, see abstract, Systems, methods, computer program products, and devices reduce computational processing performed by at least one computer processor that computes an eigensystem from a first data set; 
SHARIATI NAFISEH ET Al,( "Robust Training Sequence Design for Correlated MIMO Channel Estimation", IEEE TRANSACTIONS ON SIGNAL PROCESSING, IEEE, USA, vol. 62, no. 1, 4 October 2013 (10-04-2013) , pages 107-120, XP011533302, ISSN : 1053-587X, 001: 10.1109/TSP.2013.2284763 [retrieved on 2013-12-05] Section II)( see IDS)  teaches on page 107, right column, last paragraph (- - -to find training sequences which minimize the worst-case MSE, where the imperfect channel covariance matrix is modeled using a deterministically bounded uncertainty set.)
However, none of the prior arts cited alone or in combination provides the motivation to teach perform eigenvalue decomposition to the first spectral shifted matrix to obtain an eigenvalue matrix; perform a second spectral shift by the sum to the eigenvalue matrix; limit the eigenvalue matrix to a diagonal matrix; and
obtain a new noise and interference covariance matrix, adding the scaled noise
and interference covariance matrix and eigenvalue pairs that are obtained based, at least partly, on the performed eigenvalue decomposition, for use by the receiver to mitigate effects of interference signals and increase throughput as recited in claim 1.

Conclusion
7.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELENE E TAYONG whose telephone number is (571)270-1675.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HELENE E TAYONG/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        March 12, 2022